Appeal from a judgment of the County Court of Tompkins County, rendered July 17, 1973, convicting defendant, on his plea of guilty, of the crime of criminal possession of a dangerous drug in the sixth degree. The issues raised herein were decided adversely to defendant upon an earlier appeal by the People from a county court order suppressing evidence (People v. Talutis¡39 A D 2d 815, mod. and mot. for rearg. den. 40 A D 2d 592). That decision, from which no appeal was taken, remains the law of the case (cf. People v. Winslow, 36 A, D 2d 997). Judgment affirmed. Greeriblott, • J.'P., Cooke, Sweeney, Kane and Máin, JJ., concur.